Appeal by the defendant from a judgment of the Supreme Court, Queens County (Latella, J.), rendered September 21, 2011, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his challenges to certain remarks made by the prosecutor during summation (see CPL 470.05 [2]; People v Williams, 38 AD3d 925, 926 [2007]). In any event, the challenged remarks either were responsive to defense counsel’s summation, or constituted fair comment on the evidence or inferences drawn therefrom (see People v Ashwal, 39 NY2d 105, 109-110 [1976]; People v Birot, 99 AD3d 933 [2012]; People v Guevara-Carrero, 92 AD3d 693, 695 [2012]). Under the circumstances of this case, defense counsel’s failure to object to the challenged remarks did not constitute ineffective assistance of counsel (see People v Brown, 106 AD3d 754 [2013]; People v Harris, 74 AD3d 984, 986 [2010]).
Eng, EJ, Balkin, Sgroi and Cohen, JJ., concur.